On April 13,1994, the Defendant’s sentence for Criminal Sale of Dangerous Drugs was revoked. The Defendant is hereby sentenced to seven (7) years at Montana State Prison for the offense of Criminal Sale of Dangerous Drugs, a felony. Credit is given for 10 days time served in jail prior to sentencing.
On August 19, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to waive his appearance.
The Sentence Review board then advised the defendant that if he waived his appearance, the Board would dismiss his Petition for Sentence Review, and if he chose to reapply, there would be no guarantee that the matter would be heard. The defendant acknowledged that he understood and wanted to proceed with the waiver and did not want to go forward with the Sentence Review.
It is the unanimous decision of the Sentence Review Division that the matter is dismissed.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Charles Wallen for representing himself in this matter.